         Case 1:20-cv-02405-EGS Document 79 Filed 11/04/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



VOTE FORWARD, et al.,

                      Plaintiffs,                   Civil Case No. 1:20-cv-02405 (EGS)

           v.

LOUIS DEJOY, in his official capacity as
Postmaster General; and the UNITED
STATES POSTAL SERVICE,

                      Defendants.


                             NOTICE OF HEARING EXHIBITS

       Plaintiffs submit the following marked exhibits referred to in yesterday’s hearing:

(1) Hearing Exhibit 1, which shows the volume of ballots that received an origin processing scan

but not a destination scan as of 6:00 AM, November 1, 2020; and (2) Hearing Exhibit 2, which

shows the volume of ballots that received an origin processing scan but not a destination scan as

of the morning of November 2, 2020.



                                             Respectfully submitted,


                                              /s Shankar Duraiswamy________

                                             Shankar Duraiswamy
                                             Megan C. Keenan
                                             Virginia Williamson
                                             Sarah Suwanda
                                             James Smith
                                             COVINGTON & BURLING LLP
                                             One CityCenter
                                             850 Tenth Street, NW

                                                1
        Case 1:20-cv-02405-EGS Document 79 Filed 11/04/20 Page 2 of 2




                                   Washington, DC 20001-4956
                                   (202) 662-6000
                                   sduraiswamy@cov.com
                                   mkeenan@cov.com
                                   vwilliamson@cov.com
                                   ssuwanda@cov.com
                                   jmsmith@cov.com

                                   Robert D. Fram
                                   Diane Ramirez
                                   COVINGTON & BURLING LLP
                                   Salesforce Tower
                                   415 Mission Street, Suite 5400
                                   San Francisco, CA 94105-2533
                                   (415) 591-6000
                                   rfram@cov.com

                                   John Fraser
                                   COVINGTON & BURLING LLP
                                   The New York Times Building
                                   620 Eighth Avenue
                                   New York, NY 10018-1405
                                   (212) 841-1000
                                   jfraser@cov.com

                                   Counsel for Plaintiffs


Date: November 4, 2020




                                      2
